Name: Council Regulation (EC) NoÃ 967/2008 of 29Ã September 2008 amending Regulation (EC) NoÃ 834/2007 on organic production and labelling of organic products
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  agricultural activity;  cultivation of agricultural land;  marketing
 Date Published: nan

 3.10.2008 EN Official Journal of the European Union L 264/1 COUNCIL REGULATION (EC) No 967/2008 of 29 September 2008 amending Regulation (EC) No 834/2007 on organic production and labelling of organic products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Council Regulation (EC) No 834/2007 (1) has introduced rules for compulsory indications to be used on organic products, which, from 1 January 2009, includes the use of the Community logo on pre-packaged food, in accordance with Article 24(1)(b) of that Regulation. (2) It has appeared that the Community logo in place pursuant to Annex V to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (2) could be confused with other logos in place for protected geographical indications and protected designations of origin, pursuant to Commission Regulation (EC) No 1898/2006 of 14 December 2006 laying down detailed rules of implementation of Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (3) and the logo for traditional specialities guaranteed, defined by Commission Regulation (EC) No 1216/2007 of 18 October 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed (4). (3) It is important for the perception of consumers to ensure an informative labelling with a distinctive and appealing Community logo, which symbolises organic production and clearly identifies the products. The design of such a Community logo requires a certain time period to be developed and to be made known to the public. (4) In order to avoid unnecessary financial and organisational burdens on operators, the compulsory use of the Community logo should be postponed for the time needed to create the new Community logo. This decision does not prevent operators from using, on a voluntary basis, the current logo defined in Annex V to Regulation (EEC) No 2092/91. (5) Regulation (EC) No 834/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph shall be added to Article 42 of Regulation (EC) No 834/2007: However, Article 24(1)(b) and (c) shall apply as from 1 July 2010. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2008. For the Council The President M. BARNIER (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 198, 22.7.1991, p. 1. (3) OJ L 369, 23.12.2006, p. 1. (4) OJ L 275, 19.10.2007, p. 3.